PER CURIAM.
The appellant was convicted of shooting and wounding another in sudden heat and passion. His punishment was fixed 'at one year in jail and a fine of $500. He seeks a reversal of the judgment on the grounds that (1) his plea of former jeopardy should have been sustained, and (2) his substantial rights were prejudiced by alleged improper arguments made by the prosecuting attorney in his closing argument to the jury.
We think the plea of former jeopardy was properly overruled because the appellant’s first trial was for a different offense, against a different person, although both offenses grew out of the same difficulty. An examination of the record concerning the questioned statements of the prosecutor convinces us that no prejudice resulted against the appellant’s substantial rights.
The motion for an appeal is overruled, and the judgment is affirmed.